


109 HR 5881 IH: Disabled Veterans Tax Termination

U.S. House of Representatives
2006-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5881
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2006
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to eliminate the
		  offset between military retired pay and veterans service-connected disability
		  compensation for certain retired members of the Armed Forces who have a
		  service-connected disability, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disabled Veterans Tax Termination
			 Act.
		2.Eligibility for
			 payment of both retired pay and veterans’ disability compensation for certain
			 additional military retirees with compensable Service-Connected
			 disabilities
			(a)Extension of
			 concurrent receipt authority to retirees with service-connected disabilities
			 rated less than 50 percentSection 1414 of title 10, United
			 States Code, is amended by striking paragraph (2) of subsection (a).
			(b)Repeal of
			 phase-in of concurrent receipt of retired pay and veterans’ disability
			 compensationSuch section is further amended—
				(1)in subsection (a),
			 by striking the final sentence of paragraph (1);
				(2)by striking
			 subsection (c) and redesignating subsections (d) and (e) as subsections (c) and
			 (d), respectively; and
				(3)in subsection (d)
			 (as so redesignated), by striking subparagraph (4).
				(c)Clerical
			 amendments
				(1)The heading for
			 section 1414 of such title is amended to read as follows:
					
						1414.Members
				eligible for retired pay who are also eligible for veterans’ disability
				compensation: concurrent payment of retired pay and disability
				compensation
						.
				(2)The item relating
			 to such section in the table of sections at the beginning of chapter 71 of such
			 title is amended to read as follows:
					
						
							1414. Members eligible for retired pay who
				are also eligible for veterans’ disability compensation: concurrent payment of
				retired pay and disability
				compensation.
						
						.
				(d)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first month beginning
			 after the date of the enactment of this Act and shall apply to payments for
			 months beginning on or after that date.
			3.Coordination of
			 service eligibility for combat-related special compensation and concurrent
			 receipt
			(a)Eligibility for
			 TERA retireesSubsection (c) of section 1413a of title 10, United
			 States Code, is amended by striking “entitled to retired pay who—” and all that
			 follows and inserting
				
					who—(1)is entitled to
				retired pay, other than a member retired under chapter 61 of this title with
				less than 20 years of service creditable under section 1405 of this title and
				less than 20 years of service computed under section 12732 of this title;
				and
					(2)has a
				combat-related
				disability.
					.
			(b)Amendments to
			 standardize similar provisions
				(1)Clerical
			 amendmentThe heading for paragraph (3) of section 1413a(b) of
			 such title is amended by striking rules and inserting
			 rule.
				(2)Specification of
			 qualified retirees for concurrent receipt purposesSubsection (a)
			 of section 1414 of such title, as amended by section 2(a), is amended—
					(A)by striking
			 a member or and all that follows through
			 retiree’) and inserting an individual who is a qualified
			 retiree for any month;
					(B)by inserting
			 retired pay and veterans’ disability compensation after
			 both; and
					(C)by adding at the
			 end the following new paragraph:
						
							(2)Qualified
				retireesFor purposes of this section, a qualified retiree, with
				respect to any month, is a member or former member of the uniformed services
				who—
								(A)is entitled to
				retired pay, other than in the case of a member retired under chapter 61 of
				this title with less than 20 years of service creditable under section 1405 of
				this title and less than 20 years of service computed under section 12732 of
				this title; and
								(B)is also entitled
				for that month to veterans’ disability
				compensation.
								.
					(3)Standardization
			 with crsc rule for Chapter 61 retireesSubsection (b) of section
			 1414 of such title is amended—
					(A)by striking
			 Special
			 Rules in the subsection heading and all that follows
			 through is subject to in paragraph (1) and inserting
			 Special Rule for Chapter
			 61 Disability Retirees.—In the case of a qualified retiree who
			 is retired under chapter 61 of this title, the retired pay of the member is
			 subject to; and
					(B)by striking
			 paragraph (2).
					(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the first day of the first month beginning
			 after the date of the enactment of this Act and shall apply to payments for
			 months beginning on or after that date.
			
